                                                                                                                                                                      ',_;~/
                                                                                                                                                                       /
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I ofl
•
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
c~   l~x~...-                             v.                                          (For Offenses Committed On or After November 1, 1987)
                ?

··~/
                           Carlos Mendoza-Morales                                     Case Number: 2:19-mj-8519

                                                                                      James Anthon}'._ Johnson
                                                                                      Defendant's Attorney


     REGISTRATION NO. 10236008
                                                                                                                  r....,,.. ... ,
                                                                                                                                        ··-FIL-ED -·-·-1
     THE DEFENDANT:
      ~ pleaded guilty to count(s) 1 of Complaint                                                                                         FEB 2 6 2019
                                               -----------------!-----+------+--
      D was found guilty to count(s)
        after a plea of not guilty.                                                     l ~Y_._~·_·· - - - - - y:-·                                               _. :..J
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                                           Count Number(s)
     8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                 1

      D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                      dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ~    TIME SERVED                             D                                                      days

      ~   Assessment: $10 WAIVED ~ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, February 26, 2019
                                                                              Date of Imposition of Sentence


     Received       ~~~~~~~~~

                    DUSM




     Clerk's Office Copy                                    ;...H                                                                              2:19-mj-8519
